                                  MINUTE ORDER



 CASE NUMBER:              CIVIL NO. 19-00167 LEK-KJM
 CASE NAME:                Alden Pauline Jr., vs. Director Espinda et al.,


       JUDGE:       Leslie E. Kobayashi             DATE:              2/27/2020

COURT ACTION: EO: COURT ORDER DENYING PLAINTIFF’S MOTIONS FILED
ON FEBRUARY 24, 2020.

      On February 24, 2020, pro se Plaintiff Alden Pauline (“Plaintiff”) filed several motions.
The Court resolves those Motions as follows:

(1) Motion to Answer, seeking an order directing Deputy Attorney General Caron Inagaki to
respond to the First Amended Complaint (“FAC”) [ECF No. 16]. Because Defendants have filed
an Answer [ECF No. 56], Plaintiff’s Motion to Answer is DENIED.

(2) Motion to the Court to Dismiss [ ] FAC. It is clear that Plaintiff is not attempting to
voluntarily dismiss the FAC, but apparently seeks an injunction preventing Defendants from
moving to dismiss it. The Court will not enjoin motions that have not been filed. Plaintiff’s
Motion to Dismiss is DENIED.

(3) Motion to Proceed to Trial; Motion for Discovery; and Motion for Witnesses for
Trial. Because the court has not issued a Scheduling Order pursuant to Federal Rule of Civil
Procedure 16, Plaintiff’s Motions are DENIED as premature.

(4) Motion for Declaratory and Injunctive Relief and Money Damages. Because Plaintiff failed to
make any request for relief in the FAC he is seeking to do so now. Plaintiff does not explain
what type of declaratory or injunctive relief he seeks, or indicate the amount or type of monetary
damages he seeks. Plaintiff’s Motion for Declaratory and Injunctive Relief and Money Damages
is therefore DENIED without prejudice to Plaintiff filing a supplement to the FAC that explicitly
details his requests for declaratory, injunctive, and monetary relief.

(5) “Motion to Inform Judge LEK of this Ongoing Issue of the Court Keep Dismissing My
Motions.” Plaintiff apparently seeks an explanation why some of his motions have been denied
and some of Defendants motions have been granted. The Court’s orders are self-explanatory and
the Court will not issue an advisory opinion explaining why motions have been or will be granted
or denied. Plaintiff’s “Motion” is DENIED.

       IT IS SO ORDERED


Submitted by: Agalelei Elkington, Courtroom Manager
